DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species XVIII [figure 22, which should correspond to claims 1-4 & 18-20, claims 1-4 & 18-19 being generic] in the reply filed on 11/7/2022 is acknowledged.
Elected Species XVIII corresponding to figure 22 of the instant application does not correspond to claims 1-24 [Remarks: pg. 2, 1st para.].
	It appears that claim 5 corresponds to figure 4 [Species III], claim 6 corresponds to figure 5 [Species IV], claim 7 corresponds to figures 6-7 [Species V], claims 8-9 corresponds to figures 8-9 [Species VI or species VII], claim 10 corresponds to figure 10 [Species VIII], claim 11 corresponds to figure 11 [Species IX], claim 12 corresponds to figure 20 [Species XVI], claims 13-14 corresponds to figure 21 [Species XVII], claim 15 corresponds to figures 12-13 [Species X], claims 16-17 corresponds to figures 6, 7, 12-13, 14, 15-16, 17, 18, & 19 [Species V, Species X, Species XI, Species XII, Species XIII, Species XIV, or Species XV], & claims 21-24 corresponds to figure 2, [Species II (para. 42), paragraph 8 of instant as filed specification appears to be a new paragraph not present in parent application 17072148.]. 
Thus, claims 5-17 & 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I - XVII, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/7/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2022 is being considered by the examiner.

Priority
This application repeats a substantial portion of prior Application No. 17072148, filed 10/16/2020, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
For example, “extension lines of the plurality of first sub-signal wirings cross the functional module area” [how does the extension lines cross?, not described in specification or shown in drawings], and the subject matter of paragraph 8 of the summary corresponding to claim 21, where previously not recited in the parent application 17072148.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “extension lines” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 & 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 20200013842).
As to claim 1, Lee discloses a display panel [abstract], comprising: 
a functional module area (first area r1 and second area r2) [figs. 2a-3c & 11 & para. 58 & 106] and a plurality of first signal wirings (data lines dl) [fig. 11] arranged along a first direction (data lines dl arranged along horizontal direction) [fig. 11], wherein: 
the display panel further includes a first area (first area within first non-display area nda1 corresponding to data lines dla) [fig. 11] and a second area (second area within first non-display area nda1 corresponding to data line dlb) [fig. 11], and along the first direction, the functional module area is disposed between the first area and the second area (first area r1 or area r2 both between first area within first non-display area nda1 corresponding to data line dla and second area within first non-display area nda1 corresponding to data lines dlb along horizontal direction) [fig. 11 & para. 106], 
the plurality of first signal wirings include a plurality of first cross-lines (curved portion of data lines dl in first non-display area nda1) [fig. 11 & para. 106] and a plurality of first sub-signal wirings (data line dl in display area outside first non-display area nda1) [fig. 11 & para. 106] along a second direction (vertical direction) [fig. 11], 
the plurality of first sub-signal wirings are disposed in a display area (display area da with data lines dl) [fig. 11], extension lines of the plurality of first sub-signal wirings cross the functional module area (straight line portion of data line dl, that spans cross first area r1 and second area r2, within first non-display area nda1, and is connected to data line dl of display area) [fig. 11], 
the plurality of first cross-lines are connected to the plurality of first sub- signal wirings (curved portion of data lines dl in first non-display area nda1 connected to data lines dl in display area da) [fig. 11], and  
the second direction intersects the first direction (first direction being horizontal, second direction being vertical) [fig. 11], and 
the first area includes M first cross-lines of the plurality of first cross-lines (curved portion of data line dl in first non-display area nda1 in area corresponding to data lines dla) [fig. 11 & para. 106], the second area includes N first cross-lines of the plurality of first cross-lines (curved portion of data line dl in first non-display area nda1 in area corresponding to data lines dlb) [fig. 11 & para. 106], M and N are integer numbers, and M is greater than N (20 data lines in area corresponding to data lines dla (M) > 7 data lines in area corresponding to data lines dlb (N)) [fig. 11].
As to claim 2, Lee discloses the display panel according to claim 1, wherein: 
the display panel includes at least two functional module areas (first area r1 & second area r2) [figs. 2a-3c & 11 & para. 58 & 106], and 
the at least two functional module areas are aligned along the first direction (first area r1 & second area r2 arranged along horizontal direction) [fig. 11] and the first area (area corresponding to data line dla between first area r1 & second area r2) [fig. 11] is disposed between two adjacent functional module areas of the at least two functional module areas [fig. 11].
As to claim 3, Lee discloses the display panel according to claim 2, further comprising a pixel unit (display area da) [fig. 11 & para. 106], wherein: 
the first area has no overlap with the pixel unit (first area r1 in first non-display area nda1) [fig. 11], and/or the second area has no overlap with the pixel unit (second area r2 in first non-display area nda1) [fig. 11].
As to claim 4, Lee discloses the display panel according to claim 2, further comprising a non-display area (first non-display nda1) [fig. 11], wherein: 
the non-display area includes the first area (area in first non-display area nda1 corresponding to data line dla) [fig. 11], the second area (area in first non-display area nda1 corresponding to data line dlb) [fig. 11], and the at least two functional module areas (first area r1 & second area r2) [fig. 11], and along the first direction (horizontal direction) [fig. 11], the second area is disposed between the functional module area and the display area (area in first non-display area nda1 corresponding to data line dlb located along horizontal direction between first area r1 [or second area r2] & display area da) [fig. 11].
As to claim 18, Lee discloses the display panel according to claim 1, wherein: 
the functional module area includes through-holes (first area r1 & second area r2 with corresponding through holes 100h & 300ah [bh], fig. 2a or 3a) [figs. 2a & 3a & 11 & para. 106, 57, & 66].
As to claim 19, Lee discloses a display device [abstract], comprising a display panel [abstract], wherein the display panel includes
a functional module area (first area r1 and second area r2) [figs. 2a-3c & 11 & para. 58 & 106]  and a plurality of first signal wirings (data lines dl) [fig. 11] arranged along a first direction (data lines dl arranged along horizontal direction) [fig. 11], wherein: 
the display panel further includes a first area (first area within first non-display area nda1 corresponding to data lines dla) [fig. 11] and a second area (second area within first non-display area nda1 corresponding to data line dlb) [fig. 11], and along the first direction, the functional module area is disposed between the first area and the second area (first area r1 or area r2 both between first area within first non-display area nda1 corresponding to data line dla and second area within first non-display area nda1 corresponding to data lines dlb along horizontal direction) [fig. 11 & para. 106], 
the plurality of first signal wirings include a plurality of first cross-lines (curved portion of data lines dl in first non-display area nda1) [fig. 11 & para. 106] and a plurality of first sub-signal wirings (data line dl in display area outside first non-display area nda1) [fig. 11 & para. 106] along a second direction (vertical direction) [fig. 11], 
the plurality of first sub-signal wirings are disposed in a display area (display area da with data lines dl) [fig. 11], extension lines of the plurality of first sub-signal wirings cross the functional module area (straight line portion of data line dl, that spans cross first area r1 and second area r2, within first non-display area nda1, and is connected to data line dl of display area) [fig. 11], 
the plurality of first cross-lines are connected to the plurality of first sub- signal wirings (curved portion of data lines dl in first non-display area nda1 connected to data lines dl in display area da) [fig. 11], and the second direction intersects the first direction (first direction being horizontal, second direction being vertical) [fig. 11],  
the first area includes M first cross-lines of the plurality of first cross-lines (curved portion of data line dl in first non-display area nda1 in area corresponding to data lines dla) [fig. 11 & para. 106], the second area includes N first cross-lines of the plurality of first cross-lines (curved portion of data line dl in first non-display area nda1 in area corresponding to data lines dlb) [fig. 11 & para. 106], M and N are integer numbers, and M is greater than N (20 data lines in area corresponding to data lines dla (M) > 7 data lines in area corresponding to data lines dlb (N) ) [fig. 11], and
the functional module is disposed in one or more of the at least two through-holes (first area r1 & second area r2 with corresponding through holes 100h & 300ah [bh], fig. 2a or 3a) [figs. 2a & 3a & 11 & para. 106, 57, & 66].
As to claim 20, Lee discloses the display device according to claim 19, further comprising:
a photosensitive element (sensor that is used by receives light)  [para. 58 & 106], 
wherein: 
a photosensitive element arrangement area is disposed between the two adjacent through-holes (third area r3 having same structure as first area r1 & second area r2, and located between first area r1 and second area r2) [fig. 11 & para. 58 & 106], 
a number density of signal wirings in the photosensitive element arrangement area is smaller than a preset value [para. 106] or the photosensitive element arrangement area is a transparent area (through hole, therefore transparent) [figs. 2a-3c & 11 & para. 58 & 106], and
the photosensitive element is disposed in the photosensitive element arrangement area (third area r3 having same structure as first area r1 & second area r2, and located between first area r1 and second area r2, and utilizing sensor that is used to receive light) [fig. 11 & para. 58 & 106].



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sung et al. 			(US 20200176539).
Park et al. 			(US 20200013834).
Park et al. 			(US 20200176551).
Park et al. 			(US 20190319212).
Jung et al. 			(US 20200341314).
Jung et al. 			(US 20190130822).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694